IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

EUGENE SMITH,                            NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-0193

STATE OF FLORIDA, FLORIDA
SECRETARY OF CORRECTIONS,

      Respondent.

___________________________/

Opinion filed March 4, 2016.

Petition for Writ of Mandamus – Original Jurisdiction.

Eugene Smith, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, and Kenneth S. Steely, General
Counsel, Florida Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied on the merits.

      Petitioner is warned that any future pleadings determined by this court to be

frivolous or successive may result in the imposition of sanctions against him, including

a prohibition against any future pro se appeals or petitions challenging the judgment
and sentence in Okaloosa County Circuit court case number 2008-CF-0705 and a

referral to the Florida Department of Corrections for disciplinary procedures pursuant

to the rules of the Department as provided in section 944.279, Florida Statutes (2015).

See Fla. R. App. P. 9.410.

ROBERTS, C. J., MAKAR and OSTERHAUS, JJ., CONCUR.




                                          2